Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10878342 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter and Reasons for Allowance
Claims 2-26 are allowed.
The following is an examiner's statement of reasons for allowance:
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each of claims , including “assign a confidence level to the analyzed data for each subject category of the subject categories; compute the first weighted average confidence level based on the assigned confidence levels; send the data to a cloud server for processing if the first weighted average confidence level is less than a first threshold; receive a second analysis result from the cloud server, wherein the second analysis result has a second weighted average confidence level greater than a second threshold; and train the prediction model based on the second analysis result.”

Related art Hwang (US 2012/0224706) discloses a compute system, comprising: a processor; and storage to store instructions to direct the processor (fig. 2-3) to: analyze data from one or more sensor to predict one or more events based on the data (fig. 2, client sound recognition unit, fig. 1, 4A, 9, 10, [0023], devices with sensors for collecting sound data, location, time...), determine a first confidence level for a first analysis result relating to the predicted one or more events (fig. 4A, [0049]-[0054], calculating a confidence level of associating the sound data to a stored model (predicted event) in client’s database fig. 8); compare the first confidence level to a first threshold; send the data to a server for processing if the first confidence level is less than the first threshold (fig. 2, client sound recognition unit and communication unit, fig. 4A, [0049]-[0054], transmitting the sound data to a server if the confidence level is less than a threshold); and  receive a second analysis result from the cloud server, wherein the second analysis result has a second confidence level greater than a second threshold (fig. 9, steps 940-980, [0086]-[0087], the server receives an input model from the client, compares confidence level of similarity of the input model and a server model to a server threshold, if the confidence level is greater than the server threshold, provide the server model to the client); train the predicted one or more events based, at least in part, on the second analysis result (fig. 9, client database updating unit, fig. 4A, [0049]-[0054], the client receives labels and model updates from the server to update /retrain the client database of known labels and models).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452